ORDER
PER CURIAM
Cablevision LLC appeals from the trial court’s summary judgment in favor of its former customer Country Club Place (CCP) in this contract dispute over the provision of cable television service to CCP tenants. Finding no error, we affirm.
We have reviewed the briefs of the parties and the record on appeal and find no error of law. No jurisprudential purpose would be served by a written opinion. However, the parties have been furnished ■with a memorandum opinion for their information only, setting forth the facts and reasons for this order.
The judgment of the trial court is affirmed in accordance with Rule 84.16(b).